Citation Nr: 1012430	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-06 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for the 
period prior to August 10, 2007.  

2.  Entitlement to a rating in excess of 70 percent for the 
period since August 10, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 
1947.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in January 
2010.  A transcript of the hearing is of record.

In January 2010, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  For the period prior to August 10, 2007, the Veteran's 
mood disorder has not been productive of intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.

2.  For the period since August 10, 2007, the Veteran's mood 
disorder has been productive of suicidal ideation and 
obsessional rituals which interfere with routine activities, 
but has not been productive of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
mood disorder have not been met for the period prior to 
August 10, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a rating of 70 percent, but no higher, 
for a mood disorder have been met for the period since 
August 10, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2007, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish 
an effective date for the disability on appeal by 
correspondence dated in March 2007 and February 2008.  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and associated private treatment records with the file.  And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2010.  

Next, a specific VA medical opinion pertinent to the issue 
on appeal was obtained in October 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  
38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).  

In this case, throughout the entire rating period on appeal, 
the Veteran has been assigned a 50 percent rating for a mood 
disorder.  He contends that his symptoms are of such 
severity as to warrant an increased rating.

Mood disorders are evaluated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9411.  In order to be entitled to the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment due to such symptoms as the following:
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or 
irrelevant;
*	near-continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); 
*	inability to establish and maintain effective 
relationships. 

After a thorough review of the claims file, the Board finds 
that prior to August 10, 2007, the Veteran did not meet the 
criteria for a 70 percent rating; however, he met the 
criteria for a 70 percent rating for the period beginning 
August 10, 2007, the first documented date of the worsening 
of his psychological condition.  

On August 10, 2007, his VA staff psychiatrist reviewed the 
record as well as conducted a personal interview with the 
Veteran and noted, "[i]t is my professional opinion, that 
these conditions [depression and sexual dysfunction] taken 
separately or together, warrant a significantly higher 
disability rating than is presently awarded."  Thus, the 
Board finds that beginning August 10, 2007, a 70 percent 
rating is warranted. 

        a.  Period prior to August 10, 2007

Prior to August 10, 2007, the Veteran underwent regular VA 
outpatient mental health treatment as well as treatment with 
a private psychiatrist.  In March 2007, his sleep medication 
was increased while his other medications were continued as 
prescribed.  In June 2007, he reported feeling overly 
sedated but tolerable and not warranting an urgent 
consultation.  He was alert and oriented in all spheres.  
His mood was mildly dysphoric.  His affect was congruent 
with mood, broad in range, and appeared well-modulated.  His 
insight and judgment were good.  The VA psychologist noted 
there was no evidence of psychosis, thought disorder, 
hallucination, suicidal or homicidal ideations.  

The Board has also reviewed the Veteran's treatment records 
from his private psychiatrist.  In March 2007, the private 
psychiatrist assessed mild anxious depression, more reactive 
than true bipolar episode.  At the time, the Veteran 
reported feeling limited by his health regarding his ability 
to play golf.  Further, he reported that he was trying to 
learn to play the piano as a hobby and planned to take 
lessons. 

In a May 2007 private treatment record, the private 
psychiatrist assessed mild reactive anxiety depression and 
observed that the Veteran was alert and pleasant, exhibited 
obsessive-compulsive style, and still had thoughts of death. 
 
The Board has also considered the Global Assessment of 
Functioning (GAF), a scale used by mental health 
professional and reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV)).  The 
evidence of record demonstrates GAF scores of 52 in March 
2007 improving to 55 in June 2007.  A score of 51-60 
illustrates "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers)."  
See DSM-IV.  

Thus, in addition to the specific symptomatology discussed 
above, the Board finds that the reported GAF scores do not 
support a 70 percent rating prior to August 10, 2007.

In consideration of the above, the Board does not find that 
a 70 percent evaluation is warranted prior to August 10, 
2007.  While the Veteran's symptoms caused some impairment 
during that period, they did not cause the impairments 
contemplated by the 70 percent rating criteria prior to 
August 10, 2007.

	b.  Period since August 10, 2007

As previously stated, the Board finds that the Veteran is 
entitled to a 70 percent rating, but no higher, for the 
period since August 10, 2007.  In order to be entitled to 
the next-higher 100 percent rating, the evidence must show 
total occupational and social impairment due to such 
symptoms as the following: 
*	gross impairment in thought 
processes or communication; 
*	persistent delusions or 
hallucinations; 
*	grossly inappropriate behavior;
*	persistent danger of hurting self 
or others; 
*	intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene);
*	disorientation to time or place; 
*	memory loss for names of close relatives, own 
occupation, or own name.

For the reasons that follow, the Board finds that the 
Veteran is not entitled to the next higher 100 percent 
rating for any period on appeal.  

During the period since August 10, 2007, the Veteran 
underwent regular outpatient psychological treatment as well 
as a VA compensation and pension examination in October 
2008.   

Regarding the October 2008 examination, the evidence does 
not support any contention that the Veteran exhibited any of 
the symptoms listed above for a 100 disability evaluation.  
For example, his speech was unremarkable, he denied panic 
symptoms, and he was clean, neatly groomed, appropriately 
and casually dressed.  He exhibited a cooperative, friendly, 
relaxed and attentive attitude toward the examiner.  He also 
reported having a good relationship with his wife.  He 
exhibited good impulse control and had no episodes of 
violence.  He was oriented to person, time, and place.  The 
examiner noted that he understood the outcome of his 
behavior, had no hallucinations, and was able to interpret 
proverbs appropriately.  His attention was intact.  He was 
able to do serial 7's and spell a word forward and backward.  

A December 2008 treatment record indicated that the Veteran 
reported that he was doing fairly well overall.  He reported 
that his most stressful issue was being a grandparent and 
knowing his limits in that role.  He was oriented to person, 
place, time, and purpose of the visit.  He was appropriately 
groomed and attired.  His speech was logical, coherent, and 
generally goal-directed.  He exhibited appropriate eye 
contact and interpersonal interaction.  There was no 
evidence of a thought disorder.  He exhibited no overt or 
reported signs of psychosis.  His cognitive functions were 
grossly intact.  His judgment and insight appeared to be 
intact for informed consent purposes.  His mood was mildly 
dysphoric and affect was generally mood congruent.  

Further, a November 2009 VA treatment record indicated that 
he exhibited logical thought processes.  

A December 2009 VA treatment record supported the contention 
that the Veteran was worse than he had been one year prior.  
Also, at that time, the Veteran exhibited all symptoms 
associated with the 70 percent rating including suicidal 
ideation, obsessive rituals that interfere with routine 
activities, near-continuous depression or anxiety, and 
difficulty in adapting to stressful circumstances. 

There were no private psychiatrist treatment records for the 
period since August 10, 2007; however, in February 2010, the 
private psychiatrist submitted a letter regarding the 
Veteran's treatment.  In his letter, he advised that the 
Veteran had been under his care for 12 years and that at 
times his depression can be severe.  The psychiatrist 
indicated that his depression and anxiety had not cleared 
and that both were exacerbated by his erectile dysfunction.  
No measureable symptoms were reported in the letter. 
 
As previously mentioned, the Board has considered the Global 
Assessment of Functioning (GAF) Score.  For the period since 
August 10, 2007, the evidence of record demonstrates GAF 
scores ranging from 48 in August 2007 to 47 in December 
2009.  A GAF score of 41-50 is assigned where there are, 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  See DSM-IV.  
Thus, in addition to the specific symptomatology discussed 
above, the Board finds that the reported GAF scores do not 
support a 100 percent rating beginning August 10, 2007, 
although they do support the assignment of a 70 percent 
rating.

The Board finds that the Veteran does not meet the criteria 
for an increase to a 100 percent rating.  In this regard, 
the Board notes that the evidence is absent any reference to 
gross impairment of his thought processes or communication.  
In fact, in November 2009, the VA psychologist noted that 
the Veteran's thought process and content was normal.  

Further, the October 2008 VA examination indicates that the 
Veteran was able to perform functions of basic daily living 
including maintaining personal hygiene, dressing 
appropriately, bathing and feeding, taking classes, although 
he had slight difficulty with shopping and moderate 
difficulty with household chores, sports/exercise, 
traveling, driving, and other recreational activities.  
Therefore, the Board finds that he does not have an 
intermittent inability to perform daily activities. 

In consideration of the above, the Board does not find that 
a 100 percent evaluation is warranted.  While the Veteran's 
symptoms cause serious impairment, they do not cause the 
impairments contemplated by the 100 percent rating criteria.  

Hence, a 100 percent rating is not warranted for the period 
beginning August 10, 2007. 

For both periods on appeal, the Board has considered the 
Veteran's statements in support of his claim.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
However, a mood disorder is not the type of disorder that a 
lay person can provide competent evidence on questions of 
diagnosis and severity.  

The Board acknowledges the Veteran's belief that his 
symptoms are of such severity as to warrant higher ratings 
for his mood disorder; however, disability ratings are made 
by the application of a schedule of ratings which is based 
on average impairment of earning capacity as determined by 
the clinical evidence of record.  Therefore, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not 
show that the Veteran's disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's mood disorder.  Further, the evidence does 
not indicate that his disability has resulted in any 
occupational impairment.  The Veteran has been retired since 
1987 and  currently attends continuing education classes.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extra-schedular evaluation is not warranted 
in this case.

Based on the foregoing, the appeal is denied as to the 
period prior to August 10, 2007 and a higher rating of 70 
percent but no higher is granted for the period beginning 
August 10, 2007.   


ORDER

A rating in excess of 50 percent for the period prior to 
August 10, 2007 is denied.  

A rating of 70 percent, but no higher, for the period since 
August 10, 2007 is 


granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


